Citation Nr: 0119197	
Decision Date: 07/24/01    Archive Date: 07/31/01

DOCKET NO.  00-19 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to waiver of recovery of a Department of Veterans 
Affairs (VA) loan guaranty indebtedness.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to 
September 1988.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a decision of the 
Committee on Waivers and Compromises (Committee) of the VA 
Regional Office (RO) in St. Petersburg, Florida.  

The Board notes that the Committee initially considered 
waiver of overpayment of loan guaranty debt in the amount of 
$15,471.60.  However, subsequently, the mortgage holder filed 
a supplemental claim for $1,391.47 in foreclosure expenses.  
The RO advised the veteran of the increase in indebtedness in 
a March 2000 letter.  The Committee considered this 
additional amount in the June 2000 supplemental statement of 
the case.  


REMAND

The Board notes that the veteran, in several statements, has 
contended that he did not receive notice of the foreclosure 
as he did not reside at the residence.  Thus, it appears that 
the veteran has raised the issue of whether the overpayment 
was properly created.  The United States Court of Appeals for 
Veterans Claims (Court) has held that such arguments address 
the validity of the creation of the overpayment.  See 
Buzinski v. Brown, 6 Vet. App. 360 (1994).  The Court has 
directed that when a debtor requests waiver of an overpayment 
and also asserts that the underlying debt is invalid, the VA 
must resolve both matters.  Schaper v. Derwinski, 1 Vet. App. 
430 (1991).  Further, the question of whether the overpayment 
at issue was properly created is inextricably intertwined 
with the issue pertaining to the veteran's entitlement to 
waiver of recovery of the overpayment.  The fact that an 
issue is inextricably intertwined does not establish that the 
Board has jurisdiction of the issue, only that the Board 
cannot fairly proceed while there are outstanding matters 
that must be addressed.  This is because a grant or denial of 
a waiver presupposes the propriety of the creation of the 
indebtedness in the first instance.  See Parker v. Brown, 7 
Vet. App. 116 (1994); Babchak v. Principi, 3 Vet. App. 466 
(1992); Harris v. Derwinski, 1 Vet. App. 180 (1991).  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-
2100 (2000).  A recent decision of the Court of Appeals for 
Veterans Claims held that the provisions of the VCAA are 
potentially applicable to waiver claims pending on the date 
of the law's enactment.  See Weaver v. Principi, No. 00-2284 
(U. S. Vet. App. Mar. 15, 2001).  Accordingly, this case is 
REMANDED for the following: 

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

2.  The RO should adjudicate the issue 
of whether the creation of the debt was 
proper, undertaking such development as 
is necessary in order to adjudicate the 
issue and address the specific 
contentions.  If the determination is 
adverse to the veteran, the RO should 
notify him and his representative of the 
determination and of his appellate 
rights, and inform him that he must 
perfect an appeal of this issue if he 
wants the Board to consider it.  See 38 
C.F.R. §§ 20.200, 20.202, and 20.302(b) 
(2000). 

3.  Thereafter, if the RO determines that 
the overpayment was properly created, the 
veteran's request for waiver of recovery 
of the overpayment should be 
readjudicated.  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

